                           UN ITED STA TES DISTR ICT COU RT
                           SOU THERN D ISTRICT O F FLOR ID A

                          CaseN o.16-cv-80643-Sm ith/M atthew m an


Stephen H olzm an,

       Plaintiff,                                               FILED BY                   D C..




                                                                       02T 15 2219
M alcom S.Gerald A ssociates,Inc.,and                                  ANGELA :.NOBLE
                                                                      CLERK U S DISI C'E
LV NV Funding,LLC,                                                    s.n.oF/LA.-w.Ra.

       D efendants.
         .
                                           /
                                                                                           N
  ORDER GM NTING IN PW T AND DENYING IN PART PLAINTIFF'S AMENDED
               M OTION TO COM PEL DISCOVERY RESPONSES rDE 641
                                         1.Introduction

       TH IS CA USE is before the Courton Plaintiff Stephen H olzm an's A m ended M otion to

CompelDiscoveryResponses(DE 64).Factdiscoyeryinthiscaseclosedon September23,2019
perDE 45,which isthesamedatethatPlaintifffiled hisAmendedM otion to CompelgDE 64j.
DefendantsM alcolm S.Gerald Associates,Inc.(E&MGA'')andLVNV Funding,LLC ((tVNV'')
have tiled a Response (DE 661,Plaintiffhastiled a Reply (DE 67j,Defendants filed a Joint
DiscoveryNoticegDE 74j,andPlaintifffiledaSupplementtotheJointNotice(DE 751.
       Inlightofthefast-approachingsubstantivemotiondeadlineofOctober21,2419,theCourt
seta hearing on the pending m otion for October 15,2019.H ow ever,w hen theparties requested a

two-week continuance ofthathearing,the Courtentered an October 14,2019 Order(DE 76)
cancelling the scheduled discovery hearing and advising the parties that it w ould rule on the

pending m otion w ithouta hearing.A ccordingly,the m otion isripe forreview .
                               1I.The Pending D iscovery M otion

       The Courtisverydisappointed Plaintiffwaited tmtilthe yery lastday offactdiscovery to

filehisAmendedM otion to'CompelgDE 642.Thiswasobviously dueto the lengthy discovery
bickering between counsel.Partiesand theircounselare expected to cooperate in the discovery

Processand,intlziscase,itappearsthatcooperatlonhasbeenlacking- atleasttmtiltheverylast
m inute when sonie attem pted discovery cooperation occurred after the Courtordered the parties

topersonallymeetand conferandfileajointnoticeoftheirconferralefforts.Defendantsdidfile
aJointNotice(DE 742andPlaintiffdidfile'
                                      aSupplementtotheJointNotice(DE 762,butboth
notices were poorly drafted,confusing,and inconsistent.It is'clear to the Courtthatthe parties
                                       '    .
                                   .
                                       .


ignored discovery tmtilthe lastm inute and then putthe burden on the Courtto resolve theirlast-

m inute dispute.

       PlaintiffsAmendedM otion to CompelgDE 64jseeksdiscoveryfrom eachDefendantin
theform ofbetterinterrogatoryanswers,requestforproduction responses,and answ ersto requests

foradm issions.U pon carefulreview ofthe entire docket,Plaintiff'sA m ended M otion to Com pel

(DE 642,Defendants'Response(DE 661,Plaintiff'sReply(DE 67j,Defendants'JointNotice(DE
74),andPlaintifpsSupplementtotheJointNotice(DE 751,theCourtdisposesoftllisdiscovery
dispute belöw as to each D efendant.

                           111.D iscovery Served on/D efendantM GA

       Plaintiff propounded Requests for Admissions (E(ItFAs''), Requests for Production
(&çRFPs''),andlnterrogatoriestoDefendaptM GA.TheCourtaddresseseachcategoryofdiscovery
requestsbelow :




                                                2
                              A ..R FA Sserved on D efendantM G A

       Thepartieshave been som ewhatsuccessfulin confusing the Courtasto w hich ofPlaintiff s

RF'
  ASserved onDefendantM GA remain atissue.Defendants'JointNotice (DE 74jstatesthat
RFAS2,30,and31remainindispute(DE 74,p.2,!11j.However,PlaintiffsSupplementtoJoint
Notice(DE 751statesthathedidnotmovetocompelDefendantM GA torespondtoIU7AS2,30,
and 31(DE 75,p.2,! 15j;ratherhemovedtocompelDefendantM GA torespond)onlytoR-FAS
                                                          .



19and22 (DE 75,p.1,!15j.Therefore,theCourtwillnotaddressRFAS2,30,and31.TheCourt
w illonly rule on RFA S 19 and 22,asfollow s:

       AstoRFA 19 (DE 64-1,p.4,! 19q,which requeststhatDefendantM GA respond that
LV N V approved D efendantM GA 'S use ofthe Tem plate,PlaintiffsA m ended M otion to Com pel

EDE 64jisGRANTED ândDefendantM GA isorderedtoamenditsresponseonorbeforeOctober
18,2019.RFA 19seeksrelevantandproportionalinfonnationunderFed.R.Civ.P.26(b)(1).
       Asto RFA 22 (DE 64-1,p.5,! 22q,which requeststhatDefendantM GA respond that
D efendantw ould notsend a letter based on the Tem plate to a conslzm er in the State ofFlorida if

D efendanthad a record thatthe consum erm ade a paym enttow ard the debt,to D efendantorto any

previous creditor,in the pasttive years,Plaintiffs Amended Motion to Compel(DE 64J is
G R AN TED and D efendantM GA is ordered to am end itsresponse on orbefore October 18,2019.

RFA 22seeks'
           relevantandproportionalintbrmationunderFed.R.Civ.P.26(b)(1).
                               B. RFPSserved on D efendantM GA

       The partieshave also been som ewhatsuccessfulin confllsing the Courtas to w hich RFPS

served on DefendantM GA remain in dispute.Defèndants'JointNoticeII
                                                                 DE 74)statesthatRFP
14remainsindispute(DE 74,p.2,!11q.However,Plaintiffs.
                                                    rsupplementtoJointNotice(DE 754,

                                                3
statesthathemovedtocompelDefendantM GA torespondtoRFPS9,10,13,14,and 15 (DE 75,
p.1,! 15(ii))andthebalanceofPlaintiffsSupplementtoJointNoticesuggeststhatRFPS9,10,
13,14,and 15 rem ain in dispute.Therefore,the Cotlrtw illaddress those RFPS.

       Asto RFPS9 and 10 (DE 64-3,p.4,!! 9,10j,wltich requestdocllmentsrelating to
Plaintiffs account and a copy of the form or Tem plate used to create the A pril24,2015 letter

attached to Plaintiffs com plaint, Plaintiffs A m ended M otion to Com pel is G R ANT ED and

D efendantM G A isordered to produceresponsive docum entsto Plaintiffon orbefore October 18,

2019.RFPS9and 10 seekrelevantandproportionaldocumentsunderFed.R.Civ.P.26(b)(1).
       A s to ltFps 13 and 14,requesting net w orth docum ènts,Plaintiffs Am ended M otion to

Compel(DE 64)isDENIED atthistime asthe requestsare currently premature and are not
relevantorproportionalunderFed.R.Civ.P.26(b)(1)sincePlaintiffsAmendedM otionforClass
Certitication gDE 56)hasnotyetbeen granted.However,ifPlaintiffsAmendedM otionforClass
Certification (DE 56)isgranted,DefendantM GA shallproduceitsaudited tinancialstatements,
includingbalancesheets,withinseven(7)daysofentryoftheOrdergrantingclasscertifcation.
       Asto RFP 15 (DE 64-3,p.5,! 15q,which seeksdocumentsevidencing the terms of
D efendantM G A 'Sacquisition by anothercorporate entity,PlaintiffsA m ended M otion to'Com pel

(DE 64)is GRANTED IN PART to the extentthatDefendantM GA isordered to produce
docum ents reflecting the February,2018 sale of controland shares of D efendantM G A to G lass

M ountain Capital,LLC,on or before O ctober 18,2019 and DEN IED in all other respects.The

docum ents ordered produced by the Courtare relevant and proportional under Fed.R .Civ.P.

26(b)(1).



                                              4
                             C . Interrogatories to D efendantM G A

       Again,theparties'repeated lack ofclarity as to which interrogatoriesare in dispute has

been extremely fnzstrating to the Cotu'
                                      t. Defendants' Joint Notice (DE 74) states that
interrogatories3,7,10,11,12,13,and14remainindispute(DE 74,p.2,!111.However,Plaintiffs
Supplementto JointNotice(DE 75jstatesthatinterrogatories5,6,15,and 16remain indispute
(DE 75,p.2,! 18jandthatDefendantM GA mustbecompelledtorespondtointelw gatories3,7,
10,11,12,13,and 14becauseitwaiveditsobjectionstothosespecificintenrgatoriessinceitdid
not respond to them until Septem ber 26, 2019- after Plaintiff filed his Am ended M otion to

Compel(DE 64j.Therefore,theCourtwilladdressinterrogatories3,5,6,7,10,11,12,13,14,15,
and 16.

       First, the C ourtwill not deem thatDefendant M GA waived any objections to the
                  .




intelw gatories due to its late response.D efendantM GA statesthatthe failure to tim ely respond

resulted from an error in cotm sel's oftk e and that the interrogatories were responded to on

September26,2019 gDE 66,p.2).AsDefendantM GA didnotactin bad faith,theerrorwasin
counsel'softice,and thereisnoprejudicetoPlaintiff,theCourtwillnotpenalizeDefendantM GA
                      .




anddeem itsobjectionswaivedassuchresultwouldbeunfair.
       Astointenogatories3,5,6,7,10,and 11(DE 64-2,p.5J,PlaintiffsAmendedM otion to
Compel(DE 64qisGRANTED asthoseinterrogatoriesseekrelevantandproportionalinfonnation
underFed.R.Civ.P.26(b)(1).DefendantM GA is ordered to provide better and complete
responses to those interrogatorieson orbefore October 18,2019.

       Asto intenogatories 12 and 13 gDE 64-2,p.5),PlaintiffsAmendedM otion to Compel
(DE 64JisDENIED asthe information soughtin thoseinterrogatoriesisneitherrelevantnor

                                               5
proportionaltmderFed.R.Civ.P.26(b)(1).Theamotmtofmoneycollectedfrom potentialclass
m em bers is not relevantto liability or dam ages.Further,the intenogatories are overbroad and

vague in part.D efendantM GA shallnothaveto respond furtherto interrogatories 12 and 13.

       Astointenogatories14and15 gDE 64-2,pp.5-6q,PlaintiffsAmendedM otiontoCompel
(DE 64)isDENIED atthistimeasprematureandnotrelevantorproportionaltmderFed.R.Civ.
P.26(b)(1)asPlaintiffsAmendedMotionforClassCertificationgDE 56jhasnotyetbeengranted.
However,ifPlaintiffsAmended Motion forClassCelification (DE 56jisgranted,Defendant
M GA shallrespond to interrogatories 14 and 15 within seven (7)days of entry ofthe Order
granting classcertification.

       Astointenogatory 16(DE 64-2,p.6j,PlaintiffsAmendedM otionto Compel(DE 64qis
G R ANTED IN PA R T to the extentthatD efendantM GA is ordered to better respond so as to
                                              .M

detailtheFebnzary,2018 sale ofcontroland sharesofD efendantM GA to GlassM ountain Capital,

LLC,on orbeforeOctober 18,2019 andDENIED in a11otherrespects.

                           Iv.o iscovery served on o erendantt-v x v

       plaintiff propotmded Requesks for Admissions, Requests for production, and
Intelw gatories to D efendantLVN V.The Courtaddresseseach below ;

                               A . RFA S Served on D efendantLV NV

       The parties continue to provide confusing and contlicting inform ation to the Courtas to

w hich requestsforadm issionssentby Plaintiffto D efendantLVN V rem ain in dispute.D efendants'

JointNotice (DE 741,statesthatIU7AS2,14,15,and 23 arein dispute (DE 74,p.4j.However,
Plaintiffs Supplementto JointNotice (DE 751,states thafPlaintiff did notmove to compel
DefendantL'
          VNV torespondtoR#AS2,14,and 15(DE 75,pp.2,162.And,Plaintiffsaysitmoved

                                              6
to compelDefendantLVNV to respond to RFAS23,25,30,and 36 (DE 75,p.1,! 16(iX.
Therefore,the C ourtw illaddressRFAS 23,25,30 and 36.

       Asto RFA 23 to LVNV (DE 64-4,p.5,! 231,which requeststhatDefendantLVNV
respondastowhether,atthetim ethe''Letter''wassent,ithadthecontractualrightto review forms

ortem plates thatD efendantM GA used to send collection noticesto consum ers on itsbehalf,and

RFA 25 (DE 64-4,p.5,! 254,which requeststhatDefendantLVNV respond asto whetherit
approvedDefendantM GA'SuseoftheTemplate,andRFA 30(DE 64-4,p.5,!30q,whichrequests
thatD efendantLVN V respond as to its authorization procedure,Plaintiffs A m ended M otion to

Compel(DE 641isGRANTED andDefendantLVNV isorderedtoamenditsresponsestoR#AS
23, 25, and 30 on or before October 18, 2019. Those IU 7AS seek relevant and proportional

informationlmderFed.R.Civ.P.26(b)(1).
       Asto RFA 36 to LVNV (DE 64-4,p.5,! 6),which requestsnetworth information,
PlaintiffsAm ended M otion to Com pelisD ENIED asthe requestisprem attlre and notrelevantor

proportionalunderFed.R.Civ.P.26(b)(1)atthistimesincePlaintiffsAmendedM otionforClass
Certification gDE 56jhasnotyetbeen granted.However,ifPlaintiffsAmendedM otionforClass
Certification (DE 56qisgranted,DefendantLVNV shallrespondtoRFA 36withinseven(7)days
ofentry ofthe Order granting classcertifcation.

                             B . ItFPSServed on DefendantL VN V

       The confusion am ong the partiescontinues tm abated when the Courtreview sD efendants'

JointNotice,whichstatesthatonlyRFP 10isindisptlte(DE 74,p.4),whilePlaintiff'sSupplement
toJointNotice(DE 75qseemsto statethatRFPS4,6,and 10areindispute(DE 75,p.1,!16(ii),
andDE 75,p.2,!9q.So,theCourtmustspendmoretimeaddressingIU7PS4,6,and 10.

                                             7
   Asto RFPS4 and 6 (DE 64-6,p.4,!! 4,6),wllich requestcertain'documentsrelatingto
Plaintiffsaccount,PlaintiffsAmendedM otiontoCompel(DE 641isGRANTED andDefendant
LV N V is ordered to produce responsive docllm ents to lkFPS 4 and 6 to Plaintiff on or before

O ctober 18,2019.RFPS 4 and 6 seek relevantand proportionalinform ation underFed.R .Civ.P.

26(b)(1).
   Asto RFP 10 (DE 64-6,p.4,! 10J,whichrequestsaudited financialstatements,Plaintiffs
A m ended M otion to Com pel is D EN IED as the request is prem am re and not relevant or

proportionalunderFed.R.Civ.P.26(b)(1)atthistimesincePlaintiffsAmendedM otionforClass
            .                                                          X
Certification(DE 56qhasnotyetbeen granted.However,ifPlaintiffsAmendedM otion forClass
Certification(DE 56)isgranted,DefendantLVNV shallrespondtoRFP 16within seven (7)days
ofentry ofthe Order granting classcertification.

                        C. Interrogatories Served on D efendantLV NV

       Andfinally,truetoform,Defendants'JointNotice(DE 741statesthatonlyinterrogatories
11and 12 toDefendantLVNV remain in dispute(DE 74,p.4j,whilePlaintiffsSupplementto
JointNotice(DE 75qstatesthatinterrogatories4 and 16remain in dispute(DE 75,p.1,! 16(iii),
andDE 15,p-.2,! 191.Therefore,theCourtmustaddressinterrogatories4,11,12,and 16.
       Astointerrogatory4 (DE 64-5,p.5,!4j,whichrequeststheidentityofthepersonts)who
createdthetemplate,PlaintiffsAmendedM otiontoCompel(DE 64jipGRANTED.Therequest
seeksrelevantandp/oportionalinfonnationunderFed.R.Civ.P.26(b)(1).DefendantLVNV shall
respondto interrogatory 4 on orbefore October18,2019.




                                              8
       Asto intenogatory 11(DE 64-5,p.5,! 11),theinterrogatory isvague and confusing.
PlaintiffsAmendedM otionto Compel(DE 64qasto interrogatory 11isthereforeDENIED and
D efendantLV .
             N V shallnothave to furtherrespond to interrogatory 11.

       Asto interrogatory 12 (DE 64-5,p.5,! 12j,which requestsDefendant's networth,
PlaintiffsAmendedM otiontoCompel(DE 64jisDENIED astherequestis'
                                                              premamreand not
relevantorproportionalunderFed.R.Civ.P.26(b)(1)attllistime since PlaintiffsAmended
M otionforClassCertitication gDE 56qhasnotyetbeengranted.However,ifPlaintifpsAmended
M otionforClassCertificatiop (DE 561isgranted,DefendantLVNV shallrespondtointenogatory
12withinseven(7)daysofentryoftheOrdergrantingclasscertification.
       Astpintenogatory 16 (DE 64-5,p.6,! 164,PlaintiffsAmendedM otiontoCompel(DE
64JisDENIED astheinformationsoughtin interrogatory 16isneitherrelevantnorproportional
  r
                                        '




underFed.R.Civ.P.26(b)(1).Theamotmtofmoney collected9om consumersisnotrelevantto
liability ordamages.Further,the interrogatory isoverbroad andvague in part.DefendantLVNV

shallnothave to respond furtherto interrogatory 16.

                                            V .Conclusion

       The parties failed to cooperate dtlring the discovery process in this case and broughtthis

lengthy discovery dispute to the Courtat the very last minute--on the cut-off date for fact

discovery.W hen the Courtattem pted to setthis m atter dow n for a prom ptdiscovery hearing to

dispose ofthese discovery issuesfrom the bench before the October21,2019 substantive m otion

deadline,nota11the parties'counselw ere available in a prom ptm anner.Therefore,this Courtw as

forced to cancelthediscovery hearingandruleon theparties'papers.However,theparties'papers

are poorly drafted, confusing,and evidence a total lack of cooperation dllring the discovery


                                                9
process.TheCourthasconsidered sanctioning counselforbothpartiesin thiscase,butwillnotdo

so atthistim e.H ow ever,counselare advised thatany recurrence shallbe dealtw ith m ore stem ly.

       Finally,the Courthas set a very quick due date, O ctober 18, 2019, for the additional

discovery that D efendants have been ordered to produce. This is for tw o reasons. First, the

substantive m otion deadline is O ctober 21, 2019 and Plaintiff should prom ptly receive the

discovery.Second,the parties'dilatory discovery conductm ustend now .

       D O N E and O RD ERED in cham bers atW estPalm Beach,Palm B each C ounty,Florida,

thisVV ayofOctober,2019.

                                                          W ILLIAM M ATTH EW M AN
                                                          U rlited StatesM agistrate Judge




                                              10
